    Case: 1:19-cv-01741 Document #: 19 Filed: 03/19/19 Page 1 of 2 PageID #:327



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


                                                            )
  CHASE HAMANO, Individually and on Behalf of               )   Civil Action No.: 1:19-cv-01741
  All Other Persons Similarly Situated,                     )
                                                            )
                                   Plaintiff,               )   CLASS ACTION
                                                            )
                            v.                              )
                                                            )   Hon. Jorge L. Alonso
                                                            )
  ACTIVISION BLIZZARD, INC., ROBERT A.                      )
  KOTICK, SPENCER NEUMANN, and                              )
  COLLISTER JOHNSON,                                        )
                                                            )
                                   Defendants.
                                                            )


 DECLARATION OF JEREMY A. LIEBERMAN IN SUPPORT OF MOTION OF MIN
    NING GOH AND ASG JAPAN LIMITED FOR APPOINTMENT AS LEAD
           PLAINTIFFS AND APPROVAL OF LEAD COUNSEL

I, Jeremy A. Lieberman, hereby declare as follows:

       1.      I am an attorney with Pomerantz LLP (“Pomerantz”), counsel on behalf of Min

Ning Goh and ASG Japan Limited (collectively, “Goh and ASG Japan”), and have personal

knowledge of the facts set forth herein. I make this Declaration in support of Goh and ASG

Japan’s motion for appointment as Lead Plaintiffs for the Class and approval of their selection of

Pomerantz as Lead Counsel for the Class.

       2.      Attached hereto as the exhibits indicated are true and correct copies of the

following:

               Exhibit A:        Press release announcing the pendency of a related putative
                                 securities fraud class action against Activision Blizzard, Inc. in the
                                 United States District Court for the Central District of California;

               Exhibit B:        Shareholder Certifications of Goh and ASG Japan;


                                                   1
    Case: 1:19-cv-01741 Document #: 19 Filed: 03/19/19 Page 2 of 2 PageID #:328



               Exhibit C:      Loss chart of Goh and ASG Japan; and

               Exhibit D:      Firm resume of Pomerantz.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing facts are true and correct.

Executed on March 19, 2019, at New York, New York.

                                                           /s/ Jeremy A. Lieberman
                                                           Jeremy A. Lieberman




                                               2
